DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3 and 5-7 are pending in the application. 
Amendments to claim 1, filed on 7/26/2022, have been entered in the above-identified application.


WITHDRAWN REJECTIONS
The 35 U.S.C. §102 rejection of claims 1-3, 5-7 over Fischer et al. (US Patent Application No. 2009/0311480), made of record in the office action mailed 5/24/2022, page 2, paragraph 4 has been withdrawn due to Applicant’s amendment in the response filed 7/26/2022.
The 35 U.S.C. §102/103 rejection of claim 4 over Fischer et al. (US Patent Application No. 2009/0311480), made of record in the office action mailed 5/24/2022, page 4, paragraph 14 has been withdrawn due to Applicant’s amendment in the response filed 7/26/2022.

REJECTIONS

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claim Rejections - 35 USC § 103
Claims 1-3, 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Fischer et al. (US Patent Application No. 2009/0311480) in view of Tetsui (US Patent Application No. 2016/0208432).
Regarding claim 1, Fischer et al. teach a foamed urethane sheet (page 1, paragraph [0002]), which is formed from a urethane resin composition containing a urethane resin, water (page 4, paragraph [0074]), and a surfactant having no aromatic ring and having a hydrophobic portion having 10 or more carbon atoms (page 4, paragraph [0075]), and has a weight/density of 200 to 700 g/l (= 200 to 700 kg/m3) which reads on Applicant’s claimed range of 200 to 1,000 kg/m3 (page 1, paragraph [0002], page 2, paragraph [0036], page 4, paragraph [0067]).
Fisher et al. fail to teach wherein the urethane resin contains, as essential components, at least one polyisocyanate selected from the group consisting of 4,4’-diphenylmethane diisocyanate, toluene diisocyanate, dicyclohexylmethane diisocyanate, and isophorone, and a chain extender having a hydroxyl group.  However, Tetsui et al. teach a urethane resin (page 1, paragraph [0012]) containing, as essential components, at least one polyisocyanate selected from the group consisting of diphenylmethane diisocyanate, toluene diisocyanate and isophorone diisocyanate (page 2, paragraphs [0044], [0045], claim 10) and a chain extender having a hydroxyl group (page 1, paragraph [0012], page 2, paragraph [0046]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the components of Tetsui et al. in the urethane resin of Fisher et al. in order to form a coating film having resistance to discoloration which may occur with time and excellent feeling, that is, flexibility and resilience (Tetsui et al., page 1, paragraph [0007], page 2, paragraph [0044]).
Fisher et al. and Tetsui et al. are silent on wherein the urethane resin has a flow starting temperature of 80°C or higher.  However, it is elementary that a mere recitation of a newly discovered property, inherently possessed by the things in the prior art, does not cause a claim drawn to those things to distinguish over the prior art (In re Swinehart et al, 169 USPQ 226 at 229).  It is inherent that the inclusion of the same urethane resin, water and surfactant within the sheet of Fisher et al., as modified by Tetsui et al., would possess the same flow starting temperature as the instant application because it possesses all the other claimed constituents in the same structure.  MPEP 2112.01  
Regarding claim 2, Fischer et al. teach wherein the surfactant is a stearic acid salt (page 4, paragraph [0075]).
Regarding claim 3, Fischer et al. teach wherein the urethane resin has an anionic group (page 4, paragraph [0074]).
Regarding claim 5, Fischer et al. teach a synthetic leather having a substrate (page 1, paragraph [0002]) and a polyurethane layer, wherein the polyurethane layer is formed from a foamed urethane sheet (page 1, paragraph [0002]), which is formed from a urethane resin composition containing a urethane resin, water (page 4, paragraph [0074]), and a surfactant having no aromatic ring and having a hydrophobic portion having 10 or more carbon atoms (page 4, paragraph [0075]), and has a weight/density of 200 to 700 g/l (= 200 to 700 kg/m3) (page 1, paragraph [0002], page 2, paragraph [0036], page 4, paragraph [0067]).
Fisher et al. fail to teach wherein the urethane resin contains, as essential components, at least one polyisocyanate selected from the group consisting of 4,4’-diphenylmethane diisocyanate, toluene diisocyanate, dicyclohexylmethane diisocyanate, and isophorone, and a chain extender having a hydroxyl group.  However, Tetsui et al. teach a urethane resin (page 1, paragraph [0012]) containing, as essential components, at least one polyisocyanate selected from the group consisting of diphenylmethane diisocyanate, toluene diisocyanate and isophorone diisocyanate (page 2, paragraphs [0044], [0045], claim 10) and a chain extender having a hydroxyl group (page 1, paragraph [0012], page 2, paragraph [0046]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the components of Tetsui et al. in the urethane resin of Fisher et al. in order to form a coating film having resistance to discoloration which may occur with time and excellent feeling, that is, flexibility and resilience (Tetsui et al., page 1, paragraph [0007], page 2, paragraph [0044]).
Regarding claim 6, Fisher et al. teach wherein the polyurethane layer is embossed (page 2, paragraph [0020], page 3, paragraph [0046], page 5, paragraph [0077]).
Regarding claim 7, Fischer et al. teach wherein the urethane resin has an anionic group (page 4, paragraph [0074]).


Response to Arguments
Applicant's arguments filed 7/26/2022 with respect to claims 1-3, 5-7 of record have been carefully considered but are moot due to the new grounds of rejection.


Conclusion
 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINESSA GOLDEN whose telephone number is (571)270-5543.  The examiner can normally be reached on Monday - Friday; 8:00 - 4:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Chinessa T. Golden/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        9/7/2022